


Exhibit 10.10

CRA INTERNATIONAL, INC.

Nonqualified Stock Option
under the 2006 Equity Incentive Plan

        Pursuant to the CRA International, Inc. 2006 Equity Incentive Plan (the
"Plan") and subject to the terms and conditions hereinafter set forth, CRA
International, Inc. (the "Company") hereby grants to the employee named below
(hereinafter the "Holder") the right and option to purchase from the Company an
aggregate of                        shares of the Company's common stock,
without par value ("Common Stock"), at the time and in the manner hereinafter
stated. The basic terms of this option are as follows:

Date of Grant:

Name of Holder:

Address:

City, State, Zip:

Social Security Number:

Maximum number of shares for
which this option is exercisable:

Exercise (purchase) price per share:

Expiration date of option:

Vesting Rate:

Position in, or relationship to, the Company:

Other terms and conditions:

        This option is subject to the Terms and Conditions attached hereto as
Schedule A, which are incorporated by reference herein. By signing below you
both accept this option and acknowledge that you have read, understand, agree to
and accept the Terms and Conditions. The undersigned further acknowledges
receipt of the Plan, as amended, the prospectus describing the Plan (documents
incorporated by reference in the prospectus are available upon request), and the
annual report of the Company for the most recent fiscal year.

        Signed as a Massachusetts agreement under seal as of the Grant Date:

CRA INTERNATIONAL, INC.




--------------------------------------------------------------------------------

By: James C. Burrows, President
 


--------------------------------------------------------------------------------

{Insert Holder name}

--------------------------------------------------------------------------------



Schedule A

CRA INTERNATIONAL, INC.

Nonqualified Stock Option
under the 2006 Equity Incentive Plan

TERMS AND CONDITIONS

        FIRST: This option is and shall be subject in every respect to the
provisions of the Plan, as may be amended from time to time, which is
incorporated herein by reference and made a part hereof. In the event of any
conflict or inconsistency between the terms hereof and those of the Plan, the
latter shall prevail. References herein to the Plan Administrator shall mean the
Plan Administrator as defined in the Plan.

        Subject to the other provisions contained herein, this option shall be
exercised by the delivery of written notice to the Company (the "Notice")
setting forth the number of shares with respect to which the option is to be
exercised and the address to which the certificates for such shares are to be
mailed, together with (i) cash or check payable to the order of the Company for
an amount equal to the option price for the number of shares specified in the
Notice; or (ii) with the consent of the Plan Administrator, by delivery to the
Company of shares of Common Stock that either have been purchased by the Holder
on the open market, or have been beneficially owned by the Holder for a period
of at least six months and are not then subject to restriction under any Company
plan ("mature shares"); (iii) with the consent of the Plan Administrator, by
delivery of a personal recourse note issued by the Holder to the Company in a
principal amount equal to such aggregate exercise price and with such other
terms, including interest rate and maturity, as the Plan Administrator may
determine in its discretion; provided, however, that the interest rate borne by
such note shall not be less than the lowest applicable federal rate, as defined
in Section 1274(d) of the Internal Revenue Code of 1986, as amended; (iv) with
the consent of the Plan Administrator, by delivery of such documentation as the
Plan Administrator and a broker, if applicable, shall require to effect an
exercise of the option and delivery to the Company of the sale or loan proceeds
required to pay the option price of the shares for which the option is being
exercised; (v) with the consent of the Plan Administrator, such other
consideration which is acceptable to the Plan Administrator and which has a fair
market value equal to the option price for the shares as to which the option is
being exercised; or (vi) with the consent of the Plan Administrator, a
combination of (i), (ii), (iii), (iv), (v) and/or (vi). For the purpose of the
preceding sentence, the fair market value per share of the Common Stock so
delivered to the Company shall be the closing price per share on the date of
delivery as reported by a nationally recognized stock exchange, or, if the
Common Stock is not listed on such an exchange, as reported by the Nasdaq Stock
Market, Inc. or, if the Common Stock is not reported by the Nasdaq Stock
Market, Inc., the mean of the bid and asked prices per share on the date of
delivery or, if the Common Stock is not traded over-the-counter, the fair market
value per share as determined by the Plan Administrator.

        SECOND: The Company, in its discretion, may file a registration
statement on Form S-8 under the Securities Act of 1933 to register shares of
Common Stock reserved for issuance under the Plan. At any time at which such a
registration statement is not in effect, it shall be an additional condition
precedent to any exercise of this option that the Holder shall deliver to the
Company a customary "investment letter" satisfactory to the Company and its
counsel in which, among other things, the Holder shall state that the Holder is
purchasing the shares for investment and acknowledges that they are not freely
transferable except in compliance with state and federal securities laws.

        THIRD: Within a reasonable time after receipt by the Company of the
Notice and payment for any shares to be purchased hereunder and, if required as
a condition to exercise, the investment letter described in paragraph SECOND,
the Company will deliver or cause to be delivered to the Holder (or if any other
individual or individuals are exercising this option, to such individual or
individuals) at the address specified in the Notice a certificate or
certificates for the number of shares with respect to

2

--------------------------------------------------------------------------------




which the option is then being exercised, registered in the name or names of the
individual or individuals exercising the option, either alone or jointly with
another person or persons with rights of survivorship, as the individual or
individuals exercising the option shall prescribe in writing to the Company at
or prior to such purchase; provided, however, that if any law or regulation or
order of the Securities and Exchange Commission or other body having
jurisdiction in the premises shall require the Company or the Holder (or the
individual or individuals exercising this option) to take any action in
connection with the shares then being purchased, the date for the delivery of
the certificates for such shares shall be extended for the period necessary to
take and complete such action, it being understood that the Company shall have
no obligation to take and complete any such action. The Company may imprint upon
such certificate the legend set forth in the Plan or such other legends
referencing stock transfer restrictions which counsel for the Company considers
appropriate. Delivery by the Company of the certificates for such shares shall
be deemed effected for all purposes when the Company or a stock transfer agent
of the Company shall have deposited such certificates in the United States mail,
addressed to the Holder, at the address specified in the Notice.

        FOURTH: The existence of this option shall not affect in any way the
right or power of the Company or its stockholders to make or authorize any or
all adjustments, recapitalizations, reorganizations or other changes in the
Company's capital structure or its business, or any merger or consolidation of
the Company, or any issue of Common Stock, or any issue of bonds, debentures,
preferred or prior preference stock or other capital stock ahead of or affecting
the Common Stock or the rights thereof, or the dissolution or liquidation of the
Company, or any sale or transfer of all or any part of its assets or business,
or any other corporate act or proceeding, whether of a similar character or
otherwise.

        If the Company shall effect a subdivision or consolidation of shares or
other capital readjustment, the payment of a stock dividend, or other increase
or reduction of the number of shares of the Common Stock outstanding, in any
such case without receiving compensation therefor in money, services or
property, then the number, class, and price per share of shares of stock subject
to this option shall be appropriately adjusted in such a manner as to entitle
the Holder to receive upon exercise of this option, for the same aggregate cash
consideration, the same total number and class of shares as the Holder would
have received as a result of the event requiring the adjustment had the Holder
exercised this option in full immediately prior to such event.

        After a merger of one or more corporations or other entities with or
into the Company or after a consolidation of the Company and one or more
corporations or other entities in which the stockholders of the Company
immediately prior to such merger or consolidation own after such merger or
consolidation securities representing at least fifty percent (50%) of the voting
power of the Company or the surviving or resulting corporation or entity, as the
case may be, the Holder shall, at no additional cost, be entitled upon exercise
of this option to receive in lieu of the shares of Common Stock as to which this
option was exercisable immediately prior to such event, the number and class of
shares of stock or other securities, cash or property (including, without
limitation, shares of stock or other securities of another corporation or entity
or Common Stock) to which the Holder would have been entitled pursuant to the
terms of the agreement of merger or consolidation if, immediately prior to such
merger or consolidation, the Holder had been the holder of record of a number of
shares of Common Stock equal to the number of shares for which this option shall
be so exercised.

        If the Company is merged with or into or consolidated with another
corporation or other entity, other than a merger or consolidation in which the
stockholders of the Company immediately prior to such merger or consolidation
continue to own after such merger or consolidation securities representing at
least fifty percent (50%) of the voting power of the Company or the surviving or
resulting entity, as the case may be, or if the Company is liquidated, or sells
or otherwise disposes of substantially all its assets to another entity while
this option remains outstanding, then (i) subject to the provisions of
clause (iii) below, after the effective date of such merger, consolidation,
liquidation, sale or disposition, as the case may be, the Holder of this option
shall be entitled, upon exercise of this option, to receive, in lieu of the
shares of Common Stock as to which this option was exercisable immediately prior
to

3

--------------------------------------------------------------------------------




such event, the number and class of shares of stock or other securities, cash or
property (including, without limitation, shares of stock or other securities of
another corporation or entity or Common Stock) to which the Holder would have
been entitled pursuant to the terms of the merger, consolidation, liquidation,
sale or disposition if, immediately prior to such event, the Holder had been the
holder of a number of shares of Common Stock equal to the number of shares as to
which such option shall be so exercised; (ii) the Plan Administrator may
accelerate the time for exercise of this option, so that from and after a date
prior to the effective date of such merger, consolidation, liquidation, sale or
disposition, as the case may be, specified by the Plan Administrator, such
accelerated options shall be exercisable in full; or (iii) this option may be
canceled by the Plan Administrator as of the effective date of any such merger,
consolidation, liquidation, sale or disposition provided that (x) notice of such
cancellation shall be given to the Holder and (y) the Holder shall have the
right to exercise this option to the extent that the same is then exercisable
or, if the Plan Administrator shall have accelerated the time for exercise of
this option pursuant to clause (ii) above, in full during the 10-day period
preceding the effective date of such merger, consolidation, liquidation, sale or
disposition.

        Except as hereinbefore expressly provided, the issue by the Company of
shares of stock of any class, or securities convertible into shares of stock of
any class, for cash or property, or for labor or services, either upon direct
sale or upon the exercise of rights or warrants to subscribe therefor, or upon
conversion of shares or obligations of the Company convertible into such shares
or other securities, shall not affect, and no adjustment by reason thereof shall
be made with respect to, the number or price of shares of Common Stock then
subject to outstanding options.

        FIFTH: No person shall, by virtue of the granting of this option to the
Holder, be deemed to be a holder of any shares purchasable under this option or
to be entitled to the rights or privileges of a holder of such shares unless and
until this option has been exercised with respect to such shares and they have
been issued pursuant to that exercise of this option.

        The Company shall, at all times while any portion of this option is
outstanding, reserve and keep available, out of shares of its authorized and
unissued stock or reacquired shares, a sufficient number of shares of its Common
Stock to satisfy the requirements of this option; shall comply with the terms of
this option promptly upon exercise of the option rights; and shall pay all fees
or expenses necessarily incurred by the Company in connection with the issuance
and delivery of shares pursuant to the exercise of this option.

        SIXTH: This option is not transferable by the Holder otherwise than by
will or under the laws of descent and distribution. The granting of this option
shall not impose upon the Company any obligation to employ or to continue to
employ the Holder. The right of the Company to terminate the employment of the
Holder shall not be diminished or affected by reason of the fact that this
option has been granted to such Holder.

        This option is exercisable, subject to the vesting rate and certain
other terms and conditions contained herein, at any time prior to the
termination of this option and during the Holder's lifetime, only by the Holder.
Except as may be otherwise expressly provided herein, this option shall
terminate on the earliest of:

        (a)   the date of expiration thereof;

        (b)   immediately upon the termination of the Holder's employment with
or performance of services for the Company (or any parent or subsidiary of the
Company) by the Company (or any such parent or subsidiary) for cause (as
determined by the Company or such parent or subsidiary); or

        (c)   in the case of termination without cause or voluntary termination
by the Holder, thirty (30) days after the termination of the Holder's employment
with or performance of services for the Company (or any parent or subsidiary of
the Company) for any reason other than death or retirement.

4

--------------------------------------------------------------------------------




        An employment relationship between the Company (or any parent or
subsidiary of the Company) and the Holder shall be deemed to exist during any
period in which the Holder is employed by the Company (or any such parent or
subsidiary). Whether authorized leave of absence, or absence on military or
government service, shall constitute termination of the employment relationship
between the Company (or any parent or subsidiary of the Company) and the Holder
shall be determined by the Plan Administrator at the time thereof.

        As used herein, "cause" shall mean (w) any material breach by the Holder
of any agreement to which the Holder and the Company (or any parent or
subsidiary) are both parties, (x) any act or omission to act by the Holder which
may have a material and adverse effect on the business of the Company (or any
parent or subsidiary) or on the Holder's ability to perform services for the
Company (or any parent or subsidiary), including, without limitation, the
commission of any crime (other than ordinary traffic violations), (y) any
material misconduct or material neglect of duties by the Holder in connection
with the business or affairs of the Company (or any parent or subsidiary) or any
affiliate of the Company (or any such parent or subsidiary) or (z) "cause" as
may otherwise be defined in any other agreements between the Holder and the
Company (or any such parent or subsidiary).

        In the event of the retirement of the Holder in good standing from the
employ of the Company for reasons of age or disability under the then
established rules of the Company, this option shall terminate on the earlier of
its expiration date and a date ninety (90) days after the Holder's retirement.
After such retirement the Holder shall have the right, at any time prior to such
termination, to exercise this option to the extent the Holder was entitled to
exercise such option immediately prior to such retirement.

        In the event of the death of the Holder while the Holder is in the
employ of the Company (or any parent or subsidiary of the Company) and before
the expiration date of this option, this option shall terminate on the earlier
of its expiration date and a date one (1) year after the death of the Holder.
After the death of the Holder, the Holder's executors, administrators or any
person or persons to whom the Holder's option has been transferred by will or by
the laws of descent and distribution shall have the right to exercise this
option at any time prior to the earlier of the date of expiration of this option
or one (1) year after the date of the death of the original Holder.

        SEVENTH: The Holder hereby agrees that the Company (or any parent or
subsidiary of the Company) may withhold from amounts due to the Holder from the
Company (or any such parent or subsidiary), the appropriate amount of federal,
state and local withholding taxes attributable to the Holder's exercise of this
option.

        At the Holder's election, with the consent of the Plan Administrator,
the amount required to be withheld may be satisfied, in whole or in part, by
(i) authorizing the Company to withhold from shares of Common Stock to be issued
pursuant to the exercise of this option a number of shares with an aggregate
fair market value that would satisfy the minimum withholding amount due with
respect to such exercise, or (ii) transferring to the Company a sufficient
number of mature shares of Common Stock with an aggregate fair market value that
would satisfy the minimum withholding amount due.

        The Holder further agrees that, if the Company does not withhold an
amount due to the Holder from the Company sufficient to satisfy the Company's
withholding obligation, the Holder will reimburse the Company on demand, in
cash, for the amount underwithheld.

        EIGHTH: Any notice to be given to the Company hereunder shall be deemed
sufficient if addressed to the Company and delivered by hand or by mail to the
Treasurer of the Company, 200 Clarendon Street, Boston, Massachusetts 02116 or
such other address as the Company may hereafter designate.

        Any notice to be given to the Holder hereunder shall be deemed
sufficient if addressed to and delivered in person to the Holder or when
deposited in the mail, postage prepaid, addressed to the Holder at the Holder's
address furnished to the Company.

5

--------------------------------------------------------------------------------




        NINTH: This option is subject to all laws, regulations and orders of any
governmental authority which may be applicable thereto and, notwithstanding any
of the provisions hereof, the Holder agrees that the Holder will not exercise
the option granted hereby nor will the Company be obligated to issue or sell any
shares of stock hereunder if the exercise thereof or the issuance or sale of
such shares, as the case may be, would constitute a violation by the Holder or
the Company of any such law, regulation or order or any provision thereof. The
Company shall not be obligated to take any affirmative action in order to cause
the exercise of this option or the issuance or sale of shares pursuant hereto to
comply with any such law, regulation, order or provision.

        TENTH: The Holder agrees that upon request of the Company or the
underwriters managing any underwritten offering of the Company's securities, the
Holder shall agree in writing that for a period of time not to exceed one
hundred eighty (180) days from the effective date of any registration of
securities of the Company the Holder will not sell, make any short sale of,
loan, grant any option for the purchase of, or otherwise dispose of any shares
of Common Stock issued pursuant to the exercise of this option without the prior
written consent of the Company or such underwriters, as the case may be.

        ELEVENTH: This option shall be governed by, and construed and enforced
in accordance with, the substantive laws of The Commonwealth of Massachusetts.

*    *    *

6

--------------------------------------------------------------------------------


